Citation Nr: 1229906	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in June 2000, January 2007, and August 2007.

In the June 2000 rating decision, the RO initially considered and denied the Veteran's claims for service connection for tinnitus ("constant ear noise") and PTSD.  The RO also denied his claim for service connection for a nervous condition, flashbacks, and panic disorder, also having determined in an earlier March 1992 decision that he was not permanently and totally disabled and, therefore, also not entitled to non-service-connected (NSC) pension benefits due to his anxiety disorder with panic attacks and hypertension.

The RO's June 2000 decision denied the claim for PTSD on its underlying merits, whereas the RO, instead, denied the claims for tinnitus and a nervous condition, flashbacks, and panic disorder as not well grounded (NWG).  The RO confirmed and continued the denial of the PTSD claim in an August 2000 decision, after considering additional evidence, and the Veteran appealed the denial of his PTSD claim to the Board.  See 38 C.F.R. § 20.200 (an appeal to the Board consist of a timely filed notice of disagreement (NOD) in writing and, after receipt of a statement of the case (SOC), a timely filed substantive appeal (VA Form 9 or equivalent statement)).  He did not also appeal the denial of his claim for tinnitus.

In November 2000, however, the Veterans Claims Assistance Act (VCAA) was signed into law and, aside from enhancing VA's obligations to notify and assist claimants with claims for VA compensation and other benefits upon receipt of a complete or substantially complete application, the VCAA eliminated the requirement of having to submit a well-grounded claim.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This is important to point out here because if a denial or dismissal of a claim became final and binding from July 14, 1999, to November 9, 2000, and the claim was denied because it was not well grounded, as was the Veteran's claim for service connection for tinnitus, VA must, upon request of the claimant or upon the motion of the Secretary of VA, readjudicate the claim "as if the denial or dismissal had not been made."  See VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOGCPREC 03-2001.  The request to readjudicate, however, must have been timely received, meaning within two years of the enactment of the VCAA on November 9, 2000.  Pub. L. No. 106-475, § 7(b)(3), (4).  The Veteran did not make any such timely request concerning his claim for tinnitus.

Generally, when a decision denying a claim is not appealed, the decision becomes final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So to later reopen the claim and warrant further consideration of it on its underlying merits, there has to be new and material evidence since the prior final and binding decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Here, though, as concerning this claim for tinnitus, in May 2002 VA received relevant service department records that had not been previously associated with the claims file, so not previously considered.  Thus, according to 38 C.F.R. § 3.156(c), the June 2000 rating decision denying this claim for tinnitus, even though not appealed, did not in actuality become final and binding as concerning this claim.

In June 2001 the Board issued a decision denying the claim for service connection for PTSD, as did a subsequent RO decision in January 2003.  An even more recent April 2005 Board decision determined there was new and material evidence, so reopened this claim for service connection for PTSD, but then proceeded to deny this claim on its underlying merits, so after a de novo review of the evidence.  And when not appealed, that decision became final and binding on the Veteran based on the evidence then of record and subsumed the RO's decision also denying this claim.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.


The other decisions at issue in this appeal, in January and August 2007, in relevant part, determined there was not new and material evidence to reopen the claims for service connection for PTSD and tinnitus, and that service connection also was not warranted for bilateral hearing loss.  But although it was appropriate for the RO to require new and material evidence to reopen the claim for PTSD, it was not also appropriate to have imposed this preliminary requirement concerning the claim for tinnitus because, as mentioned, the earlier decision initially and denying this claim was not, in actuality, a final and binding determination concerning this claim inasmuch as official service department records were not considered in that earlier decision.  38 C.F.R. § 3.156(c).  Thus, since the RO has not since readjudicated this tinnitus claim on its underlying merits, that is, since the receipt of these additional service department records, it would be prejudicial to the Veteran for the Board to in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration of the claim unless there is a waiver from the Appellant or no prejudice would result from the Board immediately readjudicating the claim).  Accordingly, the Board is remanded this claim to the RO, via the Appeals Management Center (AMC), for this initial consideration.

And as concerning the claim for service connection for bilateral hearing loss, in August 2008, so within one year of receiving notification of the RO's August 2007 rating decision denying this claim, the Veteran had a VA audiological evaluation and received treatment for his reportedly 
"long[-]standing... hearing loss..."  Thus, the records of this evaluation and treatment were in VA's constructive, albeit not actual, possession since VA generated and maintained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  And since relevant to this claim, they also precluded that August 2007 rating decision denying this claim from becoming final and binding.  See 38 C.F.R. 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thus, it was erroneous for the RO to subsequently conclude in a September 2009 decision that there needed to be new and material evidence to reopen this claim, and that there was not.  In any event, soon after, in November 2009, the Veteran submitted an NOD in response to that September 2009 decision denying this claim.  Consequently, that September 2009 rating decision also has been precluded from becoming final and binding by receipt of the Veteran's November 2009 NOD since it was timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201, 20.302(a) (2011).  However, to date, he has not resultantly been provided an SOC concerning this claim, so the Board also has to remand, rather than merely refer, this other claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As well, after reopening the claim for PTSD in this decision because there is the required new and material evidence, rather than immediately readjudicating this claim on its underlying merits, so, too, is the Board instead remanding this claim for further development and consideration.

The Board also sees that, in his August 2008 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, so a Travel Board hearing.  However, he subsequently indicated in October 2011 that he no longer wanted a hearing, hence, withdrew his request.  See 38 C.F.R. § 20.704(e) (2011).

In several other statements he has indicated that he can no longer work because of the symptoms associated with his PTSD.  Thus, the issue of his entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record.  This additional claim, however, has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider this additional claim and, thus, is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  In an April 2005 decision, the Board reopened the Veteran's claim of entitlement to service connection for PTSD because there was new and material evidence concerning this claim, but then denied this claim on its underlying merits.  He was notified of that decision and apprised of his procedural and appellate rights, but he did not appeal that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

2.  Evidence since submitted, however, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's April 2005 decision reopening, but ultimately denying, the Veteran's claim of entitlement to service connection for PTSD is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As already alluded to, the VCAA, among other things, clarified and enhanced VA duties to notify and assist a Veteran in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim for service connection for PTSD on the basis of new and material evidence and then remanding this claim to the RO via the AMC for further evidentiary development, rather than immediately readjudicating this claim on its underlying merits.  Accordingly, there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice or assistance error and, moreover, above and beyond this, explaining how this VCAA notice or assistance error is unduly prejudicial, meaning outcome determinative of the claim).

Moreover, the Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA pending completion of the additional development of this claim on remand.

II.  Whether there is New and Material Evidence to Reopen this Claim for PTSD

The RO initially considered and denied this claim in the June 2000 rating decision.  The Veteran appealed that decision to the Board, and in a June 2001 decision the Board considered and denied the claim on the grounds that there was no competent evidence then of record showing a then current diagnosis of PTSD.  Relevant service personnel records (SPRs) and service treatment records (STRs) subsequently received in May 2002, however, which were not considered in that decision, consequently precluded that decision from becoming final and binding.  See 38 C.F.R. 3.156(c).  Nevertheless, the Board later again considered and denied this claim for service connection for PTSD on the merits in the April 2005 decision.  This time the Board denied the claim on the grounds that there was insufficient evidence showing the Veteran had engaged in combat during his service and since there was insufficient evidence to otherwise verify the actual occurrence of the traumatic events ("stressors") he claimed to have experienced in service and to have, in turn, resulted in PTSD.  He was provided a copy of the Board's April 2005 decision, which also notified him of his appellate rights, but he did not appeal that decision to the Court.  Therefore, that April 2005 Board decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

He filed a petition to reopen this claim in August 2006.

A previously denied, unappealed, claim may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.


According to VA regulation, evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

But in Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept allegations that are beyond a person's competence).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).


At the time of the Board's April 2005 denial of this claim for service connection for PTSD, the evidence of record included the following:  the Veteran's STRs, VA treatment records dated from June 1991 to September 2001, private treatment records from Tallahassee Regional Memorial Medical Center dated in December 1990, private treatment records from C. M. B., M.D., dated from October 1990 to July 1991, private treatment records from Decatur County Health Services dated from January 1992 to December 1994, VA examination reports dated in December 1991 and March 2002, personal statements received in August 1999 and August 2002, and transcripts of hearings the Veteran had had before Veterans Law Judges of the Board in March 2001 and February 2005.

Evidence obtained since that April 2005 Board decision includes the following:  more recent VA treatment records dated from December 1999 to January 2011, including, in particular, a June 2005 progress note revealing ongoing symptoms of PTSD including nightmares of "engaging in fighting," an August 2007 progress note assessing the Veteran with PSTD severe enough to significantly interfere with his ability to maintain jobs, a May 2008 progress note positing that his PTSD was related to alleged combat, and a March 2009 progress noted indicating the apparent onset of his PTSD was in the 1960s; as well as additional statements from him dated in September 2006, October 2006, July 2008, and April 2010 indicating he has received ongoing VA treatment for PTSD at multiple VA facilities, and expressing his belief that he had been previously denied service connection for PTSD because of a lack of a proven in-service stressor.

This additional evidence was not considered in the Board's April 2005 decision, is mostly not cumulative or redundant of the evidence that was considered in that decision, and therefore is new.  But, as importantly, this evidence also is material since it helps to validate unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117-121.  The previously submitted evidence did not contain medical evidence suggesting the Veteran's PTSD dated back to the 1960s, i.e., dated back to his military service, or evidence relating specific PTSD symptoms to certain claimed events during his service.  Moreover, and most notably, this new evidence provides indication of an ongoing, severe PTSD diagnosis that very well may be related to events that occurred during his military service.  This claim therefore is reopened.


ORDER

Since there is new and material evidence, the petition to reopen the claim of entitlement to service connection for PTSD is granted, subject to the further development of this claim on remand.


REMAND

This claim for service connection for PTSD must be further developed before being readjudicated on its underlying merits, that is, on a de novo basis.  And further development is also necessary concerning the claims for service connection for bilateral hearing loss and tinnitus.

The Veteran has repeatedly contended that he has PTSD from several traumatic events that he endured during his service in Vietnam.  These events have included seeing multiple fellow soldiers killed as well as being forced to participate in killing and seeing multiple innocent men, women and children killed during his tour in Vietnam.  He additionally reported that he and other truck drivers were assigned to drive trucks along the Ho Chi Min Trail without assistance from a "shotgun driver."  He reported being told they could be attacked during the trip and that there could be casualties.  He additionally contended that he was assigned to a post as a walking guard at night in the jungle area with an M-16 rifle, but without illumination.  He maintained these conditions often resulted in soldiers shooting fellow soldiers, as they could not see.  He reported additional stressful events, such as enduring small arms fire from enemies and passing through villages where he was warned about land mines.


His recitation of these several events appears to invoke consideration of whether he had fear of hostile military activity, even irrespective of whether these claimed events occurred in combat.  Notably, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  

Moreover, this regulatory amendment provides that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

Here, although the Veteran was provided a VA compensation examination concerning this claim for PTSD in March 2002, a specific opinion as to whether his claimed stressors are adequate to support this diagnosis and as to whether his symptoms are related to the claimed stressors was not and has not since been obtained.  Presumably this is because, prior to effective date of the amended regulations in July 2010, his claimed stressors would have had to have been objectively verified in order to substantiate his claim - unless it was determined the event had occurred in combat, in which case it would not have been required to have been independently substantiated, but again assuming it was consistent with the circumstances, conditions, and hardships of his service.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In any event, the Board finds that this claim must be remanded in order for a VA examiner to evaluate the Veteran's diagnosed PTSD in accordance with 38 C.F.R. § 3.304(f)(3).

Consider also that the Board has reopened this PTSD claim, concluding there is new and material evidence, whereas the RO made a contrary finding, so declined to reopen the claim in the January 2007 rating decision.  So, on remand, the RO will have initial opportunity to readjudicate this claim on its underlying merits to avoid any possible prejudice to the Veteran in losing this initial level of review.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

Similarly, with respect to his tinnitus claim, pursuant to 38 C.F.R. § 3.156(c) the RO should have reconsidered this claim on its underlying merits after the receipt of additional service department records in May 2002.  Because however the RO did not and still has not, this claim must be remanded to remedy this procedural due process error, so the Veteran in turn is not prejudiced by the Board's review of this claim on its underlying merits in the first instance.

Finally, as for the Veteran's remaining claim of entitlement to service connection for bilateral hearing loss, the Board finds that his November 2009 NOD was timely filed in response to the RO's September 2009 rating decision denying this claim, and consequently also in response to the earlier August 2007 rating decision since that earlier decision was precluded from becoming final and binding by the intervening submission of relevant medical evidence.  See 38 C.F.R. § 3.156(b).  

In making this determination, the Board points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constituting an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201  properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

The Veteran therefore must be provided an SOC concerning this claim for service connection for bilateral hearing loss and given an opportunity, in response, to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA mental status evaluation to first ascertain whether the Veteran satisfies the DSM-IV criteria for PTSD.

If his PTSD diagnosis is confirmed, then the examiner is asked to try and differentiate, if possible, the extent of symptoms attributable to PTSD from those attributable to other diagnosed psychiatric disabilities.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of one overall psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1992).

An opinion is then needed as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed PTSD or other mental illness is attributable to the Veteran's military service and, specifically, to any cited stressors.

To this end, the examiner must also confirm that the claimed stressors are adequate to support a PTSD diagnosis.

The examiner must also keep in mind, however, the recent revisions to 38 C.F.R. § 3.304(f)(3) liberalizing the evidentiary standard for establishing the required 
in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims, as here, pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed 
in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

So in providing this opinion, the examiner should specifically address the evidence in the file indicating the Veteran suffered from nervousness/anxiety soon after his separation from service, and all relevant post-service medical evidence pertaining to a PTSD diagnosis.  

The examination should include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this DECISION and REMAND, must be made available for review of the Veteran's pertinent medical and other history.

It is essential the examiner discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Ensure the VA examiner's opinions are responsive to the questions posed.  If they are not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive).


3.  Send the Veteran an SOC concerning his claim for service connection for bilateral hearing loss.  Also advise him of the time he has to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  Only if he perfects his appeal of this claim to the Board should it be returned to the Board for further appellate consideration.

4.  Finally, after performing any additional development deemed necessary, readjudicate his claims for service connection for PTSD and tinnitus on their underlying merits, so in light of all evidence and not, instead, on the premise that he needs new and material evidence to reopen these claims.  If these claims remain denied, provide him and his representative a Supplemental SOC (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


